Exhibit 10.2

 

AMENDMENT TO

 

EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT (the “Amendment”),
effective as of February 13, 2006, by and between CONSOLIDATED GRAPHICS, INC., a
Texas corporation (the “Company”), and JOE R. DAVIS (the “Executive”), evidences
that;

 

WHEREAS, the Executive and the Company entered into an Employment and Change in
Control Agreement dated July 25, 2000 (the “Agreement”) for the purposes stated
therein;

 

WHEREAS, in furtherance of the purposes stated therein, the Executive and the
Company wish to amend such Employment and Change in Control Agreement to reflect
the current circumstances of the Executive and the Company;

 

NOW, THEREFORE, the Company and the Executive agree as follows:


 


1.             THE TEXT OF SECTION 5(A)(I) OF THE AGREEMENT IS HEREBY AMENDED BY
DELETING THE EXISTING TEXT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING TEXT
THEREFOR:

 

“In lieu of any further payments under Subsection 3(a) to the Executive for
periods subsequent to the Termination Date, but without affecting the rights of
the Executive referred to in Subsection 5(b) hereof, a lump sum payment (the
“Severance Payment”) in an amount equal to a multiple of three (3) times the sum
of (A) the Executive’s annual base pay as determined in accordance with
Section 4(a) of the Employment Agreement dated February 13, 2006 (the
“Employment Agreement”) between the Executive and the Company, plus (B) the
bonus most recently paid or then owing to the Executive pursuant to Section 5 of
the Employment Agreement.”


 


2.             THE TEXT OF SECTION 5(A)(III) OF THE AGREEMENT IS HEREBY AMENDED
TO INSERT THE FOLLOWING CLAUSE (B) BETWEEN THE EXISTING CLAUSES (A) AND (B) AND
TO RELABEL THE EXISTING CLAUSES (B), (C) AND (D) AS CLAUSES (C), (D) AND (E),
RESPECTIVELY:

 

“(B)         all unvested equity-based grants shall be immediately vested and
eligible to be converted immediately into shares of the Company’s common stock
otherwise pursuant to the terms thereof and all restrictions on the sale by the
Executive of any shares of the Company’s common stock, including those pursuant
to the exercise of any equity-based grant imposing such restrictions, shall be
removed and the securities shall become freely transferable;”


 


3.             THE TEXT OF SECTION 7 OF THE AGREEMENT IS HEREBY AMENDED BY
DELETING THE EXISTING TEXT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING TEXT
THEREFOR:

 

“Employment Agreement.  To the extent any provision of the Employment Agreement
conflicts with a provision or provisions of this Agreement, the

 

--------------------------------------------------------------------------------


 

provision or provisions of this Agreement shall control.  For the avoidance of
doubt, upon termination of the Employment Agreement pursuant to
Section 15(a)(viii) thereof, notwithstanding any language in the Employment
Agreement to the contrary, Sections 8 and 9 shall be of no further force or
effect, and the Executive shall have no further obligations thereunder.”

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

 

COMPANY:

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

By:

   /s/ G. Christopher Colville

 

 

Name: G. Christopher Colville

 

Title:   Executive Vice President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Joe R. Davis

 

 

Joe R. Davis

 

2

--------------------------------------------------------------------------------